Citation Nr: 0943051	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-39 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased initial rating for the service-
connected L-1 compression fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his caregiver


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  This rating decision granted compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's L-1 
compression fracture; a 10 percent disability rating was 
assigned, effective from December 29, 2004.  

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing conducted in September 
2009.  At that time, the Veteran submitted additional 
evidence with a waiver of RO jurisdiction.  A copy of the 
hearing transcript (transcript) is of record and has been 
reviewed.

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.

The Veteran's accredited representative, as part of a June 
2009 VA Form 646, raised the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).  As this issue has 
yet to be developed for appellate review it is referred to 
the RO for initial development and adjudication.

Also, in the course of his September 2009 hearing, the 
Veteran raised the issue of entitlement to service connection 
for depression.  See page seven of transcript.  As this issue 
has yet to be developed for appellate review it is also 
referred to the RO for initial development and adjudication.


For the reasons indicated below, the appeal is REMANDED to 
the RO via the AMC, in Washington, DC. VA will notify the 
Veteran if further action is required on his part.


REMAND

The Board is remanding this case to ensure consideration of 
the potential entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) for the service-connected disability 
under review.  Specific development is also warranted to 
obtain more contemporaneous findings pertaining to the 
Veteran's lumbar spine disability.

Review of a VA orthopedic examination report, dated in May 
2007, shows that before his L-1 compression fracture the 
Veteran, while having suffered a C-5-6 fracture in 1973, was 
able to use a push wheelchair, transfer himself, and perform 
activities of daily living independently.  He was also 
studying to be a social worker and was active in local 
government prior to incurring his L-1 compression fracture.  
After the L-1 fracture, however, it is reported that the 
Veteran has severe pain on a daily basis, can no longer use a 
push wheelchair (instead needing an electric wheelchair), and 
was no longer able to transfer himself.  This includes no 
longer being able to take care of toilet hygiene and getting 
in and out of bed by himself.  The examiner commented that 
the Veteran's L-1 fracture had significantly impaired his 
ability to be functional.  The Board finds that the 
examination findings set out as part of the May 2007 VA 
examination report, as well as the Veteran's description of 
his symptoms, essentially raises an issue of an 
extraschedular schedular rating in association with the 
claimed increased rating for L-1 compression fracture.  

Under 38 C.F.R. § 3.321(b)(1) an extraschedular evaluation, 
i.e., an evaluation outside the provisions of the VA rating 
schedule, may be warranted where a service-connected 
disability has caused marked interference with employment, 
meaning above and beyond that contemplated by the current 
schedular rating.  An extraschedular evaluation also 
contemplates situations where a disorder has necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  If these criteria appear to be met, the next 
procedural action consists of the referral of the case to 
VA's Director, Compensation and Pension Service to confirm 
the basis of entitlement to an extraschedular evaluation.

The Veteran has not been given notice of the provisions of 38 
C.F.R. § 3.321(b)(1).  The RO therefore should provide 
citation to and explanation of 38 C.F.R. § 3.321(b)(1) to 
permit the initial development of the question of entitlement 
to an extraschedular evaluation.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced).

Pertaining to the claim for increased rating for the L-1 
compression fracture, as noted, the Veteran last underwent a 
VA examination pertaining to this disorder in May 2007.  
While the examiner, after examining the Veteran, opined that 
the Veteran's degree of functional impairment was 
significant, the examiner, in the opinion of the Board, did 
not provide a clear picture as to the functional impairment 
due to incoordination, weakened movement, excess fatigability 
on use, and pain or the functional impairment during flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  As such, additional examination of the 
Veteran is necessary.  Furthermore, while mindful that the 
Veteran is confined to a wheelchair due to a combination of 
his nonservice-connected C-5-6 disorder as well as his 
service-connected L-1 compression fracture disability, an 
attempt to document range of motion findings concerning the 
thoracolumbar spine was not undertaken.  Similarly, in the 
course of a VA orthopedic examination conducted in October 
2006, it was noted by the examiner that measurement of the 
Veteran's lumbar spine range of motion was not possible as 
the Veteran was confined to a wheelchair.  Such findings, 
however, are specifically required in order to evaluate the 
severity of the service-connected disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  Another VA orthopedic 
examination must therefore be scheduled to obtain a 
contemporaneous depiction of this service-connected 
disability.  See Palczewksi v. Nicholson, 21 Vet. App. 174, 
181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 
06 (1998) ("Where the record does not adequately reveal the 
current state of the claimant's disability...the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.").  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The Board also notes that review of the VA orthopedic 
examination report dated in May 2007 shows that the Veteran 
was followed by the pain clinic.  The Board has no reason to 
believe that this mentioned pain clinic is other than a VA 
facility.  The most recent VA treatment records associated 
with the Veteran's claims file are dated in November 2006.  
Copies of any available VA records subsequent to that time 
need to be obtained and incorporated in the claims file.  It 
is important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Veteran has submitted evidence demonstrating his 
degree of disability on a DVD.  On remand, the RO should 
state whether it is the policy of the Veterans Benefits 
Administration (VBA) to accept evidence in this form or 
whether threats of computer viruses or any other reason 
precludes evidence in this form from being accepted.  If it 
is the policy of VBA to accept evidence in this form, the RO 
should review the evidence in connection with the claim.  If 
this evidence may not be accepted, the RO should write to the 
Veteran and inform him of VA's position on this type of 
evidence and place a copy of the letter in his claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should determine whether VA 
may accept the evidence that the Veteran 
has submitted on DVD.  If it is the 
policy of VBA to accept evidence in this 
form, the RO should review the evidence 
in connection with the claim.  If this 
evidence may not be accepted, the RO 
should write to the Veteran and inform 
him of VA's position on this type of 
evidence and place a copy of the letter 
in his claims file.

2.  The RO should obtain any VA treatment 
records, dating from November 2006 to the 
present, and associate the records with 
the Veteran's claims file.  

3.  The RO should thereafter schedule the 
Veteran for a VA examination to determine 
the severity of his L-1 compression 
fracture.  

The following considerations will govern 
this examination:

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.  All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled.

c.  For all conclusions, the examiner 
must identify and explain the medical 
basis or bases for those conclusions, 
with identification of the evidence of 
record.  It is requested that the VA 
examiner indicate all present symptoms 
and manifestations attributable to the 
Veteran's service-connected lumbar spine 
disability.  If medically feasible, the 
examiner must report the complete range 
of motion for thoracolumbar spine.  In 
providing this information, the physician 
should indicate whether there is any 
additional decrease in range of motion 
attributable to functional loss, due to 
any of the following: pain on use, 
including during flare-ups; weakened 
movement; excess fatigability; 
incoordination; and repetitive use.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

d.  The examining physician must further 
comment upon whether the Veteran's 
experiences incapacitating episodes of 
Intervertebral Disc Syndrome attributable 
to his lumbar spine disability, and 
provided so, then indicate the relative 
frequency and severity of these 
incapacitating episodes.

e.  The examiner must also comment as to 
the nature and extent of the effect of 
the Veteran's service-connected lumbar 
spine disability upon his employment 
capacity, as well as whether this 
disorder requires frequent instances of 
hospitalization and/or otherwise presents 
any unusual circumstances that might not 
be directly contemplated in the 
applicable rating criteria.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

4.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO must ensure that all directed 
factual and medical development as noted 
above is completed.  In the event that 
any examination report does not contain 
sufficient detail, the RO must take 
appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).

6.  When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO to be 
appropriate under the law.  The RO should 
then readjudicate the issue of 
entitlement to an increased initial 
rating for the L-1 compression fracture, 
including on both a schedular basis and 
upon consideration of an extraschedular 
basis.  In readjudicating this matter, 
the RO must provide sufficient citation 
to and explanation of the provisions of 
38 C.F.R. § 3.321(b)(1) pertaining to the 
assignment of extraschedular ratings.

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case, and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


